Citation Nr: 0406976	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-03 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred in conjunction with treatment at a private hospital 
from January 20 to January 24, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from January 1971 
to October 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Medical Center in Mountain Home, Tennessee (VAMC).

The veteran testified at a personal hearing before the Board 
in August 2003.

This appeal is remanded to the VAMC via the Appeals 
Management Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

A review of the file reveals that there is no notice to the 
veteran of the division of responsibilities between him and 
VA in obtaining evidence relevant to his claim for 
entitlement to payment for the cost of unauthorized private 
medical services provided from January 20 to January 24, 
2002.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that 
the regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. 
§ 5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the VAMC because the record 
does not show that the veteran was provided adequate notice 
under the VCAA and the Board is without authority to do so.  

The Board also notes that the veteran referred in his August 
2003 hearing to a "Dr. Perry" who is a VA fee basis 
physician who had treated him, including taking blood tests, 
shortly before he went to the Buchanan General Hospital 
emergency room on January 20, 2002 and who, the veteran 
testified, told him to go to the closest emergency room if 
his stomach pain got any worse.  It appears from the medical 
evidence on file that the doctor's name is actually Anuradha 
Puri.  Those treatment records are not on file.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  After obtaining the necessary 
authorization from the veteran, the treatment 
records from Dr. Anuradha Puri, as well as 
the blood test results, should be obtained 
and added to the claims file.  If VA is 
unsuccessful in obtaining these medical 
records, it should inform the veteran and his 
representative of this and request them to 
provide copies of the outstanding medical 
records.

3.  After the above, the claims file should 
be reviewed by a VA physician, who should 
provide an opinion, with supporting 
rationale, as to whether it was at least as 
likely as not that emergency treatment was 
required in this case when the veteran went 
to the Buchanan General Hospital emergency 
room on January 20, 2003.  

4.  When the above actions have been 
completed, the veteran's claim to entitlement 
to payment for the cost of unauthorized 
private medical treatment from January 20 to 
January 24, 2002 , should then be 
readjudicated taking into consideration any 
and all evidence which has been added to the 
record since its last adjudicative action.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a Supplemental Statement 
of the Case and given an appropriate 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the VAMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).



